Citation Nr: 0731874	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for a bilateral eye 
disability.  

3. Entitlement to service connection for a bilateral hearing 
loss. 

4. Entitlement to service connection for tinnitus.  

5. Entitlement to service connection for coronary artery 
disease 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Horrigan

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1975 to December 1978.  He also had active service 
with the Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran failed to appear at a scheduled 
hearing before the Board. 


FINDINGS OF FACT

1. Diabetes mellitus was not affirmatively shown to be 
present during service,  diabetes mellitus was not manifest 
to a compensable degree within one year of separation from 
service, and diabetes mellitus, first documented more than 
one-year after service, is unrelated to a disease, injury, or 
event of service origin.

2. Bilateral eye disability is not currently shown. 

3. Bilateral hearing loss is not currently shown.  

4. Tinnitus is not currently shown.

5. Coronary artery disease was not affirmatively shown to be 
present during service,  coronary artery disease was not 
manifest to a compensable degree within one year of 
separation from service, and coronary artery disease, first 
documented more than one-year after service, is unrelated to 
a disease, injury, or event of service origin. 





CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by 
service and service connection for diabetes mellitus as a 
chronic disease may not be presumed.  38 U.S.C.A. §§ 1131, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 

2. Bilateral eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

4. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

5. Coronary artery disease was not incurred in or aggravated 
by service and service connection for coronary artery disease 
as a chronic disease may not be presumed.  38 U.S.C.A. 
§§ 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in May 2004 and in July 2004.  The notice included the 
type of evidence needed to substantiate the claims for 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general provision for the effective date of the 
claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided, as the claims of service 
connection are denied, no disability rating can be assigned 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to this limited 
VCAA content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The RO has obtained the service medical records and 
VA and private medical records.  VA has not conducted medical 
inquiry in the form of a VA compensation examination in an 
effort to substantiate the claims because there is no medical 
evidence that establishes that the veteran suffered an event 
or disease in service associated with diabetes mellitus or 
coronary artery disease and there is no diagnosis an eye 
disability, hearing loss, or tinnitus.  

Under these circumstances, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4).  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records, including the reports of 
entrance and separation examination, except for one treatment 
in April 1977 for possible conjunctivitis, contain no 
finding, complaint, history, or diagnosis, or treatment of 
diabetes mellitus, an eye disability, tinnitus, or coronary 
artery disease.  The records do show that an entrance 
examination there was 40 decibel or greater loss at 6000 
Hertz in each ear.  The 40 decibel or greater loss at 6000 
Hertz was also shown in September 1977 and in March 1978.  

The decibel loss for the frequencies at 500, 100, 2000, 3000, 
and 4000 Hertz were all below 25 decibels.  In April 1977, 
the veteran was treated on one occasion of possible 
conjunctivitis in each eye. 

After service, records of the Army Reserve in 1986 and in 
1991 also show a 40 decibel or greater loss at 6000 Hertz in 
each ear.  The decibel loss for the frequencies at 500, 100, 
2000, 3000, and 4000 Hertz were all below 25 decibels.

After service, private medical records, dated in March 2000, 
first document coronary artery disease established by 
arteriogram, which required the placements of stents.  In May 
2002, diabetes mellitus was diagnosed. 

The VA and private medical records do not document a 
diagnosis of an eye disability, hearing loss, or tinnitus. 

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  



Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus or coronary artery disease, if 
the disease manifests itself to a compensable degree within 
the year after service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hz are 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores are 94 percent or 
less.  38 C.F.R. § 3.385.

Analysis

On the basis of the service medical records, diabetes 
mellitus and coronary artery disease were not affirmatively 
shown to have been present during service.  As neither 
symptoms of diabetes mellitus nor coronary artery disease 
were noted or observed during service as evidenced by the 
service medicals and as there is no other evidence 
establishing symptoms of diabetes mellitus or coronary artery 
disease contemporaneous with service, the principle of 
continuity of symptomatology does not apply.  Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997). 



After service, in March 2000, an arteriogram revealed 
coronary artery disease, and diabetes mellitus was first 
diagnosed in May 2002.   As for service connection based on 
the initial documentation of diabetes mellitus and coronary 
artery disease after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between the current diabetes mellitus or coronary artery 
disease and an established injury or disease of service 
origin.

Also, the initial documentation of coronary artery disease in 
2000 and of diabetes in 2002 are well beyond the one-year 
presumptive period for manifestation of coronary artery 
disease or diabetes mellitus as a chronic disease under 
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for the veteran's statements, relating his current 
diabetes mellitus and coronary artery disease to service, 
where as here, the question is one of medical causation, 
competent medical evidence is required to substantiate the 
claims because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore the veteran's 
statements are not competent evidence on the question of 
medical causation, that is, the relationship between the 
current diabetes mellitus or coronary artery disease and an 
injury, a disease, or event of service origin. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as there is no such favorable competent medical evidence, 
the preponderance of the evidence is against the claims of 
service connection for diabetes mellitus and coronary artery 
disease, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

On the basis of the service medical records, an eye 
disability, hearing loss as defined by regulation for the 
purpose of disability compensation, 38 C.F.R. § 3.385, and 
tinnitus were not affirmatively shown to have been present 
coincident with service.  After service, there is no evidence 
of a current diagnosis of an eye disability, hearing loss 
under 38 C.F.R. § 3.385, or tinnitus. 

Although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, that is, one capable of lay observation, 
in this case, the diagnosis of an eye disability, hearing 
loss under 38 C.F.R. § 3.385, and tinnitus are medical in 
nature, requiring medical expertise  and are not capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements are not 
competent evidence on the question of a current diagnosis of 
an eye disability, hearing loss, or tinnitus. 

Where as here, the determinative issue involves a medical 
diagnosis that a lay person is not competent to make, 
competent medical evidence is required to substantiate the 
claims.  In the absence of proof of a current diagnosis of an 
eye disability, hearing loss under 38 C.F.R. § 3.385, or 
tinnitus, there can be no valid claims for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only independent medical evidence 
to support its findings as to a current medical diagnosis, 
and as there is no favorable medical evidence of a current 
eye disability, hearing loss under 38 C.F.R. § 3.385, or 
tinnitus, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.  Service 
connection for a bilateral eye disability is denied.  Service 
connection for a bilateral hearing loss is denied.  Service 
connection for tinnitus is denied.  Service connection for 
coronary artery disease is denied. 



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


